Case 8:20-cv-02274-VMC-TGW Document 50 Filed 02/26/21 Page 1 of 4 PageID 564




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

    REBOTIX REPAIR LLC,
                       Plaintiff,
    vs.                                              Case No.: 8:20-cv-02274-T-33TGW


    INTUITIVE SURGICAL, INC.,

                       Defendants.



          UNOPPOSED MOTION FOR ENTRY OF CONFIDENTIALITY ORDER

          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Defendant Intuitive

   Surgical, Inc. (“Intuitive”) moves the Court to enter the Stipulated Confidentiality Order

   (“Confidentiality Order”) attached as Exhibit 1. The parties have met and conferred and

   Plaintiff Rebotix Repair LLC (“Rebotix”) does not oppose the motion.

          In this suit, Rebotix has alleged that Intuitive engaged in anticompetitive conduct in

   violation of Sections 1 and Section 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2. The nature

   of this action involves Intuitive’s patented technology and business practices, such as the

   design, testing, and engineering of Intuitive’s EndoWrist instruments, and information about

   its customer relationships, including contractual terms. Rebotix’s business model, as

   described in its Complaint, involves circumventing Intuitive’s patented technology and

   soliciting business from Intuitive’s customers. As a result, discovery will require disclosure

   and exchange of trade secrets and commercial information that is protected and confidential
Case 8:20-cv-02274-VMC-TGW Document 50 Filed 02/26/21 Page 2 of 4 PageID 565




   between parties with competing business interests, and the parties have agreed to enter into a

   stipulated confidentiality agreement.

          While Intuitive understands that the Court discourages unnecessary stipulated

   motions for a protective order, given the highly sensitive nature of the information at issue in

   this action and the parties’ competing business interests, good cause exists for the Court to

   enter a confidentiality order in this action to protect certain documents, testimony, discovery

   responses, and other materials or information produced in connection with discovery or other

   disclosure obligations.

          Further, the Court’s entry of a confidentiality order will facilitate use of documents in

   this litigation that were produced in Restore v. Intuitive, 5:19-cv-00055-TKW-MJF (N.D.

   Fla.) (“Restore”), an ongoing litigation to which this action is related. (See ECF No. 13.)

   The Stipulated Confidentiality Order is substantially similar to an existing protective order

   entered by Judge Wetherell in the Restore litigation. See Exhibit 2. The parties in Restore

   have conducted substantial discovery, and many of the documents produced in that action,

   including those produced by third parties, will likely be used in this action. The third parties

   produced confidential records with an understanding that the protective order in Restore

   would apply to documents designated as confidential or highly confidential. Intuitive

   anticipates that many of the documents that will be used in this action, including those

   produced by third parties, are subject to the protective order entered in Restore. Thus, by

   entering the Confidentiality Order, the Court will (1) ensure that the parties’ obligations

   pursuant to the pre-existing protective order remain consistent across related actions; and (2)




                                                  2
Case 8:20-cv-02274-VMC-TGW Document 50 Filed 02/26/21 Page 3 of 4 PageID 566




   facilitate the sharing of information and materials subject to the Confidentiality Order

   between the two actions.

          Accordingly, Intuitive respectfully requests that the Court enter the attached

   Confidentiality Order endorsing the parties’ confidentiality agreement.




                                                  3
Case 8:20-cv-02274-VMC-TGW Document 50 Filed 02/26/21 Page 4 of 4 PageID 567




    Dated: February 26, 2021          Respectfully submitted,

                                      /s/ Karen Lent
                                      KAREN HOFFMAN LENT
                                      NY Reg. No. 3058021 (Pro Hac Vice)
                                      SKADDEN, ARPS, SLATE,
                                        MEAGHER & FLOM LLP
                                      One Manhattan West
                                      New York, NY 10001
                                      Tel: (212) 735-3000
                                      karen.lent@skadden.com

                                      ALLEN RUBY
                                      CA Bar No. 47109 (Pro Hac Vice)
                                      ALLEN RUBY, ATTORNEY AT LAW
                                      Change in Address Filing Forthcoming

                                      LANCE A. ETCHEVERRY
                                      CA Bar No. 199916 (Pro Hac Vice)
                                      SKADDEN, ARPS, SLATE,
                                       MEAGHER & FLOM LLP
                                      525 University Avenue
                                      Palo Alto, CA 94301
                                      Tel: (650) 470-4500
                                      lance.etcheverry@skadden.com

                                      DAVID L. McGEE
                                      Fla. Bar No. 220000
                                      BEGGS & LANE, RLLP
                                      501 Commendencia Street
                                      Pensacola, FL 32502
                                      Telephone: (850) 432-2451
                                      dlm@beggslane.com

                                      Counsel for Defendant
                                      Intuitive Surgical, Inc.




                                      4
